Exhibit 10(g) AGREEMENT THIS AGREEMENT (the “Agreement”) is made as of the 16th day of December, 2005, among ALLETE, Inc., a Minnesota corporation (“ALLETE”), Wisconsin Public Service Corporation, a Wisconsin corporation (“WPSC”) and WPS Investments, LLC, a Wisconsin limited liability company (“WPSI”).WPSC and WPSI are sometimes referred to herein collectively as “WPS.”Each of ALLETE, WPSC and WPSI is sometimes referred to herein as a “Party” or collectively as the “Parties.” WHEREAS, WPSC and ALLETE were originally joint applicants in connection with the construction of a 345 kV transmission line, which is planned to run from ALLETE’s Arrowhead substation located near Duluth, Minnesota to American Transmission Company LLC’s (“ATCLLC”) Weston substation, located near Wausau, Wisconsin (the “Project”); WHEREAS, in connection with the initial joint development of the Project, WPSC and ALLETE agreed that ALLETE would have the right to purchase a portion of the Project located in Wisconsin (“Project Right”); and WHEREAS, the primary responsibility for the Project was transferred to ATCLLC in 2003, pursuant to the November 8, 2002 agreement among ATCLLC, ATC Management Inc. (“ATCMI”) (ATCLLC and ATCMI may be collectively referred to herein as “ATC”), WPSC and WPSI (WPSC and WPSI may be collectively referred to herein as “WPS”) (“Transfer Agreement”), and as approved by the Public Service Commission of Wisconsin (“PSCW”) in Docket 05-AE-115 (Order dated April 17, 2003), and by the Federal Energy Regulatory Commission (“FERC”) in American Transmission Co. LLC, et al., 102 FERC ¶ 62,172 (2003); NOW, THEREFORE, in consideration of the promises and mutual agreements herein contained, the Parties hereby agree as follows: 1.Purpose of Agreement.The Parties have determined it is preferable that, rather thanexercising its Project Right, ALLETE or ALLETE’s designated affiliate (collectivelyreferred to herein as “ALLETE”), funds a portion of ATC’s monthly capital calls to WPSpursuant to the Transfer Agreement (“Project Capital Calls”); and in exchange for ALLETE’s funding of such Project Capital Calls, ALLETE receives Member Units (as such term is defined in the ATCLLC Operating Agreement dated as of January 1, 2001) in ATCLLC, and Class A Common Stock (as such term is defined in the ATCMI Shareholders Agreement dated as of January 1, 2001) in ATCMI. ALLETE is willing to relinquish its Project Right in exchange for funding $60 million in project Capital Calls by the end of 2006. 2.ALLETE Participation in Project Capital Calls.The Parties hereby acknowledge and agreethat: i.Project Capital Calls:Commencing with the first Project Capital Call on or afterthe Effective Date (as defined in Section 5 below) and subject to the terms of thisAgreement, ALLETE shall fund 72% of each Project Capital Call; providedhowever, if the Effective date occurs after the December 2005 Project Capital Call, but before the January 2006 Project Capital Call, is funded, ALLETE shall fund 78% of each Project Capital Call beginning with the January 2006 Project Capital Call. If the Effective Date occurs after the January 2006 Project Capital Call has been funded, the Parties shall cooperate in good faith to modify ALLETE’s percentage participation in Project Capital Calls by the end of 2006. If, following the May 2006 Project Capital Call, the Parties reasonably determine that ALLETE’s then-current percentage participation in Project Capital Calls will not likely result in ALLETE being able to fund $60 million in Project Capital Calls by the end of 2006, then the Parties shall agree to a one-time increase to ALLETE’s percentage participation in Project Capital Calls, beginning with the June 2006 Project Capital Call. Such increased participation percentage will not exceed 100% of such Project Capital Calls but will be based on an intent to modify ALLETE’s percentage participation to allow ALLETE to fund a total of $60 million in Project Capital Calls by the end of 2006. ii.Funding of Project Capital Calls: In the event that WPS, under the ATC-WPSAgreement (as such term is defined in Section 6(b) below), has the right to refuseto participate in a Project Capital Call, ALLETE shall also have the right, but notthe obligation, to refuse to participate in such Project Capital Call. 3.Termination of Project Right.Upon ALLETE’s funding of a total of $60 million inProject Capital Calls by the end of 2006, or in the event of WPS’s termination ofthis Agreement in accordance with Section 7(i) below, ALLETE’s Project Rightshall automatically terminate; provided, however, if ALLETE is not offered the opportunity to fund a total of $60 million in Project Capital Calls by the end of 2006, then the Parties shall negotiate in good faith an amendment to this Agreement that preserves and reinstates, to the maximum extent possible, each Party’s benefits of the bargain as set forth in this Agreement. 4.Transaction Documents.In order to effectuate the transaction contemplated in thisAgreement, the Parties acknowledge and agree that the following agreements mustbe fully executed and delivered in addition to this Agreement: i.
